 In the Matter of PARAMOUNT PICTURES, INC., LT AL., EMPLOYERSandCOLOSSEUM OF MOTION PICTURE SALESMEN OF AMERICA, PETITIONERCase No. 2-R-7787.-Decided April 30, 1948Proskauer, Rose, Goetz cfi Mendelsohn,byMr. Howard Lichtenstein,of New York City, for the Paramount Group.Phillips, Nizer, Benjamin & Krim., by Mr. Frank P. Greenberg,ofNew York City, for National Screen.William. B. Jaffee,byMr. David I. Burstenof New York City, forMonogram.Mr. David Beznor,ofMilwaukee, Wis., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at New YorkCity, on December 2, 1947, before Robert Silagi, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Paramount Group 1 moved to dismiss the petitioninsofar asunits of one employee might be established. In view of the units here-inafter found appropriate, we find it unnecessary to pass upon thismotion.Inasmuch as the record, in our opinion, adequately presentsthe issues and positions of the parties, the request of the ParamountGroup for oral argument is denied.Upon the entire record in the case, the National Labor*RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSParamount Pictures, Inc., herein called Paramount, a New Yorkcorporation, having its principal office and place of business in New1Inasmuch as all the several Employers with the exception of Monogram Pictures Corpo-ration and National Screen Service Corporation are represented by the same counsel andtake a uniform position with respect to all issues in this proceeding,they are herein desig-nated collectively as the Paramount Group.Monogram Pictures CorporationishereincalledMonogram,and National Screen Service Corporation is herein called National Screen.77 N L R. B., No. 74.438 PARAMOUNT PICTURES, INC., ET AL.439York City and production facilities located in Los Angeles, California,is engaged in the production, distribution, and exhibition of motionpictures.Paramount is also a parent company, with which are asso-ciated many subsidiary and affiliated corporations, including Para-mount Film Distribution Corporation, engaged in the distribution ofmotion pictures in a number of exchanges maintained by it in thiscountry.Paramount purchased approximately 40,000,000 feet offilm for use in the production of motion pictures during the calendaryear 1946.During the same period, it expended more than $10,000,000in the production of motion pictures, including approximately 25,feature-length pictures, of which approximately 4,500 prints weremade for distribution.Loew's, Inc., a Delaware corporation, having its principal office inNew York City, is engaged in the business of producing and distrib-uting motion pictures at its studios located at Culver City, California.During the year 1946, Loew's, Inc., produced approximately 25 fea-ture-length pictures. It caused the prints of these pictures to be dis-tributed throughout the United States and various foreign countries.Loew's, Inc., employs many thousands of employees, both in the Stateof California and in the State of New York.RKO Radio Pictures, Inc., a Delaware corporation, having its prin-cipal office in New York City, operates a studio for the production ofmotion pictures in the City of Los Angeles, California. It manufac-tures currently in excess of 30 feature-length motion pictures per year.Republic Pictures Corporation, a New York corporation, whoseprincipal office is located in New York City, operates studios for theproduction of motion pictures in Hollywood, California.During thepast calendar year, 30 feature-length pictures were produced, whichwere distributed for exhibition throughout the United States and inseveral foreign countries.Twentieth Century-Fox Film Corporation, a New York corpora-tion, having its principal place of business in New York and maintain-ing a place of business in the city of Los Angeles, California, is en-gaged in the production and distribution of motion pictures.Varioussubsidiary corporations distribute its motion pictures in foreign coun-tries and in the greater part of the United States; no subsidiary, how-ever, is engaged in the production of motion pictures.During thefiscal year 1947, Twentieth Century-Fox Film Corporation purchasedseveral million feet of positive and negative film, the greater portionof which was purchased within the State of California from supplierswho obtained the film from sources outside the State of California.During the same period, it expended more than $20,000,000 in the pro-duction of motion pictures, produced approximately 40 feature-length 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDpictures, and caused more than 10,000 prints to be made of all itspictures.Universal Pictures Co., Inc., a Delaware corporation, whose prin-cipal office is located in New York City and whose studio is located atUniversal City, Los Angeles County, California, is engaged in theproduction of motion pictures, which are distributed principally byUniversal Film Exchanges, Inc. The raw film used by Universal Pic-tures Co., Inc., in the production of motion pictures is shipped fromNew York to Universal City, where motion picture negatives are'made; the majority of such negatives are then shipped to New Jersey,-where positive prints are made; and the prints are distributed fromthe laboratory in New York to various points throughout the UnitedStates for the purpose of exhibition in motion picture theaters.Uni-versal Pictures Co., Inc., produces about 30 feature-length motionpictures and a number of short subjects during each calendar year.There is a constant flow in interstate commerce of the prints made ofsuch pictures.Warner Brothers is a Delaware corporation whose principal officeand place of business is located in New York City. Its principal studiois located at Burbank, California, where it employs more than 3,000employees, not including those employed on a daily basis. It distrib-utes its motion pictures through Warner Brothers Pictures Distribut-ing Corp.; which maintains exchanges in 31 cities throughout theUnited- States. _Warner Brothers usually produces more than 30feature-length pictures each year at its Burbank studio.Some of,the prints of its pictures are printed in California, but others areprinted in New York from master negatives shipped from Californiafor the purpose of printing and distribution.Columbia- Pictures Corporation, a New York corporation, havingits principal office and place of business in New York City, is engagedin the manufacture of motion pictures.It also distributes motionpictures which it produces, though some of its pictures are distributedby foreign companies and licenses. It holds the stock of various for-eign distributing companies and of the following subsidiary corpora-tions: Screen Gems, Inc., a California corporation; Columbia Pic-tures Corp. of Louisiana, Inc., a Louisiana corporation; and Darmour,Inc., a California corporation.Columbia Pictures Corporation pro-duces approximately 35 feature-length motion pictures and approxi-mately 28 short subjects each year, which are distributed through itsoffices in New York City.Eagle-Lion Films, Inc., successor to PRC Exchange Corporation,is an Ohio corporation engaged in the distribution of motion pictures.It maintains its executive offices in New York City and branch offices PARAMOUNT PICTURES, INC., ET AL.441throughout the country.During the calendar year 1946, Eagle-LionFilms, Inc., distributed more than 5,000 prints to exhibitors locatedthroughout the United States.United Artists Corporation is a California corporation engaged inthe distribution of motion pictures.During the calendar year 1946,United Artists Corporation released approximately 24 feature-lengthpictures, which were produced in California and shipped to exchangeslocated in various cities throughout the United States.During thesame period the business of United Artists Corporation amounted tomore than $1,000,000.National Screen Service Corporation 2 is a Delaware corporationengaged in the business of advertising motion pictures produced, ordistributed, by motion picture companies, through trailers and otheradvertising media.It has its home office in New York City andbranch offices throughout the country.During the past year thevolume of its business exceeded $1,000,000.Monogram Pictures Corporation,3 a Delaware corporation, havingits principal office in Hollywood, California, is engaged in the pro-duction and distribution of motion pictures.Monogram distributesits films through 8 branch offices and a number of franchise holderslocated throughout the United States.During the year 1946 Mono-gram produced approximately 40 feature-length films valued inexcess of $1,000,000.The Employers each admits, and we find, that each is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employers.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioners as the exclusivebargaining representative of certain employees of the -respectiveEmployers until the Petitioner has been certified by the Board in anappropriate unit or units.'National Screen moved to dismiss the petition insofar as it related to itself, on theground that it is not in the business of producing or distributing motion pictures like theother Employers.Inasmuch as National Screen,admittedly, is engaged in interstatecommerce,upon the basis of which the Board asserts jurisdiction,and in view of the factthat the Petitioner is not seeking a multi-employer unit,and an industry-wide unit is notan issue in this proceeding,the contention of National Screen is without merit3Monogram Midwest Film Co, Inc,was named as Employer by error for Monogram.Monogram appeared and a motion to correct the petition was granted without objection. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that questions affecting commerce exist concerning the rep-resentation of employees of the Employer,within themeaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4IV. THE APPROPRIATE UNITSA. The contentions of the partiesThe Petitioner seeks to represent all salesmen of each Employerteamed herein on an employer-wide basis.5 The Paramount Group andMonogram urge, however, that the salesmen in each branch or exchangeoffice of each Employer constitute separate appropriate units.ThePetitioner desires to include within its proposed units branch salesmanagers. The Paramount Group asserts, however, that branch mana-gers are supervisors and should be excluded from any units foundappropriate. .B. The sales organization of the EmployersThe sales organization of Paramount Pictures, Inc., herein calledParamount, is under the direction of a vice president or general salesmanager, situated in the hone office in New York City. The establish-ment of "sales policies, such as the fixing of prices and the terms underwhichfilms are tobe distributed to exhibitors, is determined by thegeneral manager in the home office. For a particular film, an indi-vidual sales policy is fixed and applied throughout the country.Sales operations throughout the country are divided into geographi-cal divisions, each of which is under the supervision of a divisionalsales manager who is directly responsible to the general sales manager.Divisions are subdivided into districts, each of which is supervisedby a district sales manager.Districts are subdivided into branch orexchange offices under the direction of a branch manager.Each branch office is, essentially,a salesand service exchange forthe particular area in which it is located.Within each branch office"At the hearing,National Screen moved to dismiss the petition on the ground that thePetitioner's showing of interest is not adequate with respect to National ScreenThemotion is hereby deniedThe Board has often held that the matter ofprima facieshowingof representation is purely an administrative expedient and is not subject to collateralattackMatter of 0 D.JenningscCCompany,68 N L R B. 516, 518,Matter of FalconManufacturing Company,78 N L R B 467,469We are administratively satisfied as tothe adequacy of the Petitioner's showing with respect to the employees of each Employerin this proceeding6 In its of iginal petition the Petitioner requested a unit of motion picture salesmen ona multi-employei basisTheieafter it abandoned this position and filed the amended peti-tion herein requesting separate units of salesmen for each of the respective EmployersThe record indicates that each of the Employers maintains its own organization for salesand distribution purposes, that there is no common agency among them designated forcollective bargaining purposes,and that there has been no history of collective bargainingon a multi-employer basis. PARAMOUNT PICTURES, INC., ET AL.443there is a "front office," which includes clerical employees and fromwhich salesmen are recruited, and a "back office," which includesemployees who service, inspect and ship films.Paramount operates31 branch offices, and employs approximately 93 salesmen, the numberof salesmen in each branch office varying from 1 to 6.The record discloses that the duties of salesmen consist of solicitingfrom film exhibitors contract applications for the licensing of films.Each salesman tours a particular zone within the geographical areaembraced by his branch office.Generally, salesmen solicit only fromexhibitors or small circuits, the larger theater chains being handledby the respective sales managers, including the general sales manager.Sales methods used by the salesmen are substantially the same in allbranch offices, and salesmen trained in one branch office apparentlycan operate successfully in any other branch office with a minimumof instruction.Although transfers of salesmen from one branchoffice to another are infrequent, such transfers are usually grantedupon a request.Employee privileges, such as vacations, holidays, sick leave, andbenefits, such as insurance and pension plans, are established by thehome office and are uniformly applied throughout the country. Sala-ries of salesmen, mileage allowances, and general working conditions,however, are handled on a branch office basis and vary from one officeto another.However, final approval with respect to personnel mat-ters, such as hiring and dismissal of salesmen, is vested in the homeoffice.All Employers in the Paramount Group operate their respectivesales organizations in substantially the same manner as Paramount.Each of the Employers in the Paramount Group maintains approxi-mately 31 branch offices, with the exception of the United ArtistsCorporation, which has 26, and RICO Radio Pictures, Inc., which has32; the number of salesmen employed by these Employers varies fromEmployer to Employer.Monogram operates in substantially the same manner as do theEmployers in the Paramount Group, although on a smaller scale.It distributes its films through 8 exchanges which it controls and ap-proximately 20 exchanges operated by franchise holders.Monogramemploys a total of 18 salesmen.National Screen has as its chief function the advertising of motionpictures produced, distributed and exhibited by others through themedia of advertising accessories and previews of coming attractions,commonly known as "trailers." In addition to trailers, it manufac-tures various types of advertising material, such as lithograph posters,still photographs, window cards, lobby displays, and advertising mats. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Screen has 31 branch offices located in principal cities of thecountry and employs salesmen in substantially the same manner asthe other Employers, except that its salesmen arrange for the leaseof advertising material rather than for the lease of feature motion;pictures and short subjects.The record does not disclose the numberof salesmenemployed by NationalScreen.C. Bargaining historyWith respect to the history of collective bargaining, the record dis-'closes that in the Paramount Group clerical employees, in the "frontoffice" are represented in an employer-wide unit, although separatewage rates are set for each "front office." "Back" office employees arecovered by uniform individual contracts for each branch office."Front" and "back" office employees employed by Monogram are cov-ered by local contracts for each branch office. The record does not dis-close any bargaining history with respect to National Screen.Therehas been no collective bargaining history covering motion picturesalesmen.D. ConclusionsOn the basis of the foregoing facts, and more particularly the markedcentralization with respect to general policies and labor relations, theuniform application of personnel policies, the similarity of salesmethods in the various branch offices, the pattern of collective bargain-ing among the Paramount Group on a single employer-wide basis inthe "front" offices, from which salesmen are recruited, and upon thebasis of the entire record in the case, we believe that employer-wideunits of salesmen will insure to all employees of the respective Em-ployers the most effective representation for collective bargainingpurposes.E. Branch sales managersThere remains for consideration the disposition of branch sales man-agers, whom the Paramount Group would exclude from the appro-priate units on the ground that they are supervisors.6The record indicates that branch sales managers are,employed whenthe number of sales, and the number of accounts in branch offices justifythe need for such branch sales managers.They assist the branch"Branch sales managers are employed as followsParamount-7; Loew's, Inc.-1 ; RKORadio Pictures,Inc -7;Twentieth Century-Fox Film Corporation-11 ; Universal PicturesCo., Inc-2; Warner Brothers-7; Columbia Pictures Corporation-2; Eagle-Lion Film,Inc-7; United Artists Corporation-2Republic Pictures Corporation, Monogram, andNational Screen do not employ branch sales managers. PARAMOUNT PICTURES, INC., ET AL.445manager, route salesmen, help salesmen with difficult sales problemsand handle the larger sales accounts.Although they apparently donot have authority to hire and discharge, their recommendations onthese matters are given great weight by the home office.Branch salesmanagers are required to exercise discretion and judgment in routingsalesmen, and have authority to recommend the rejection of sales trans-actions made by the salesmen which may contain unfavorable terms ofsale.Although the evidence is conflicting with respect to the amountof time spent by branch sales managers in routing salesmen, it indicatesthat this function is considered to be fairly important and that sales-men, for the most part, are required to telephone to their respectiveoffices at various times for advice and instructions from their branchsales managers.The branch sales managers receive an average of $25to $30 per week more than salesmen.Upon the basis of the foregoing,we believe and find that branch sales managers are supervisors asdefined in the Act.We will accordingly exclude them.Accordingly, we find that all salesmen employed by ParamountPictures, Inc. ; Loew's, Inc. ; RKO Radio Pictures, Inc. ; RepublicPictures Corporation; Twentieth Century-Fox Film Corporation;Universal Pictures Co., Inc. ;Warner Brothers ; Columbia PicturesCorporation; Eagle-Lion Film, Inc.; United Artists Corporation;National Screen Service Corporation; and Monogram Pictures Cor-poration, respectively, excluding branch sales managers and all othersupervisors, constitute separate appropriate units for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Paramount Pictures, Inc.; Loew's,Inc. ;RKO Radio Pictures, Inc. ; Republic Pictures Corporation;Twentieth Century-Fox Film Corporation ; Universal Pictures Co.,Inc.;Warner Brothers; Columbia Pictures Corporation; Eagle-LionFilms, Inc.; United Artists Corporation; National Screen Service Cor-poration; and Monogram Pictures Corporation, all of New York City,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Second Region, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, amongthe employees in the units found appropriate in Section IV, above, who 446DECISIONS OF NATIONALLABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by Colosseum of Motion Picture Salesmen ofAmerica, for the purposes of collective bargaining.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Decision and Direction of Elections.